DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1, 2, 5, 7–10, 16 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Schultink et al., US 2004/0083695 (“Schultink”) in view of Rygalski et al., US 2007/0295659 (“Rygalski”) or Pike et al., US 5,597,645 (“Pike”).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schultink in view of Rygalski or Pike, and optionally in view of Gulrez et al., US 2018/0243674 (“Gulrez”).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schultink in view of Rygalski or Pike, and in further view of Gillingham et al., US 2003/0037675 (“Gillingham”).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schultink in view of Rygalski or Pike, and in further view of Dinwoodie et al., US 2005/0148252 (“Dinwoodie”).
Claims 11–13 are rejected under 35 U.S.C. 103 as being unpatentable over Schultink in view of Pike in further view of Rygalski.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schultink in view of Pike or Rygalski and in further view of Castro et al., US 2015/0101486 (“Castro”).
Claim 1 describes a filter medium for filtration of an air stream.  The filter medium comprises a non-woven comprising a plurality of bicomponent fibers.  The non-woven comprises a single layer fiber composite having a first structure of bicomponent fibers and a second structure of continuous bicomponent fibers.  The second structure engages with the first structure.  The first structure is spun with the second structure.
Note that, with respect to the limitation—“the non-woven comprises a single-layer fiber composite”—the disclosure teaches that the non-woven is formed as a single-layer fiber composite having a first structure and a second structure, wherein the second structure engages the second structure.  Spec. dated Apr. 08, 2020 (“Spec.”) [0013].
Also note that, with respect to the limitation—“the first structure is spun with the second structure”—the disclosure teaches that, during manufacturing, the first structure is produced, and then, the second structure is spun onto the first structure.  Spec. [0028], [0031].  
Schultink discloses a filter (corresponding to the claimed “filter medium”) used to filter an air stream.  Schultink Fig. 3, [0010], [0113].  The filter comprises a composite filter 39 (the “non-woven”) manufactured from nonwoven media.  Id.  The composite filter 39 is constructed from three tiers 40, 41, 42.  Id.  The composite 39 is a single-layer fiber composite, because it is a composite material with a “unitary stratified structure.”  Id. at [0012].  
The middle tier 41 corresponds to the “first structure of bicomponent fibers.”  This is because the middle tier 41 is a “Dry-Laid FP Capacity component” (Schultink [0113]), and the reference describes this material as comprising bicomponent fibers (id. at [0072]).  
The composite 39 also comprises a first tier 40 (the “second structure”) and a downstream tier 42 (also the “second structure”).  Schultink Fig. 3, [0113].  The first, upstream tier 40 is spun with the middle tier 41, because the first tier 40 is laid down and then the middle tier 41 is deposited (i.e., spun) onto the first tier 40.  Id. at [0038]–[0040].  The downstream tier 42 is spun with the middle tier 41, because the middle tier 41 is laid down and then the downstream tier 42 is deposited onto the downstream tier 42.  Id.

    PNG
    media_image1.png
    849
    563
    media_image1.png
    Greyscale

Schultink differs from claim 1 because it fails to disclose the first tier 40 or the downstream tier 42 comprising continuous bicomponent fibers.
However, the first tier 40 is a coarse dry-laid component comprising bicomponent fibers.  Schultink [0113].  The first tier 40 acts to protect downstream filter tiers.  Id.  The first tier 40 can be manufactured from a spunbond material.  Id. at [0101].  
Additionally, the downstream tier 42 comprises a high filtration efficiency material, manufactured using a spunbond technique.  Schultink [0113].  
When the filter 39 is manufactured, the three tiers 40, 41, 42 are stacked onto one another.  Schultink [0038], [0039].  The tiers are then heated to melt the sheath of the bicomponent fibers to bond the tiers together to form the unified stratified composite filter 39.  Id
Rygalski discloses a filter pad 10 comprising a first, upstream nonwoven scrim material 12.  Rygalski Fig. 1, [0018].  The scrim 12 is manufactured from spunbond bicomponent fibers.  Id.  The scrim 12 is used as an outer layer for the pad 12 to protect the downstream middle layer 14.  Id.  The scrim 12 is attached to the middle layer 14 by thermal bonds so that the sheath of the bicomponent fibers melt to bond the scrim 12 to the middle layer 14.  Id. at [0019].  
It would have been obvious to manufacture Schultink’s first tier 40 from Rygalski’s spunbond bicomponent fibers because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  See MPEP 2144.07.  Schultink’s first tier 40 serves to protect the downstream tiers, comprises bicomponent fibers which are used to bond the first tier 40 to the middle tier 41, and can be made using a spunbond technique.  Likewise, Rygalski’s scrim 12 acts to protect downstream filter material and comprises spunbond bicomponent fibers which are used to thermally bond the scrim to a downstream layer.  Therefore, a person of ordinary skill in the art would have had a reasonable expectation of success with this modification.  The spunbond bicomponent fibers would be continuous, because spunbond fibers are continuous.  See Pike col. 4, lls. 2–6.
It also would have been obvious for the downstream tier 42 to comprise spunbond bicomponent fibers.  Pike discloses a filter media with a high filtration efficiency.  Pike col. 2, lls. 10–15.  The filter media comprises spunbond bicomponent fibers.  Id. at col. 3, lls. 45–50, col. 4, lls. 6–13.  These fibers are beneficial because they provide high filter efficiency, and can be conveniently controlled during Id. at col. 3, lls. 3–6, lls. 59–65.  
It would have been obvious to use the spunbond bicomponent fibers of Pike as the spunbond fibers used to manufacture Schultink’s downstream tier 42 to provide these benefits.  
It also would have been obvious to make this modification because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  See MPEP 2144.07.  Schultink’s downstream tier 42 is a high efficiency filter material manufactured from spunbond fibers.  Schultink [0113].  Likewise, Pike’s filter material has a high efficiency and is made from spunbond fibers.  Pike col. 3, lls. 3–65.  Therefore, a person of ordinary skill in the art would have had a reasonable expectation of success with this modification. 
Claim 2 requires for the filter medium of claim 1, the bicomponent fibers comprise at least two polymer components.  The at least two polymer components differ in melting point by at least 15 degrees.  The bicomponent fibers have a cover-core fiber structure or a side-by-side fiber structure.  Claim 5 requires for the filter medium of claim 2, the polymer components comprise polyolefins.  
Claim 2 is interpreted such that the “bicomponent fibers” refer to the bicomponent fibers of the first structure.  This is because claim 1 describes a first structure with “bicomponent fibers” and a second structure with “continuous bicomponent fibers.”   
As noted, Schultink’s middle layer 41 corresponds to the “first structure.”  This layer is made from a dry-laid capacity material.  Id.  The bicomponent fibers in this dry-laid material correspond to the “bicomponent fibers.”  Id. at [0072].  Each bicomponent Id. at [0072].  The polymer components differ in melting point by at least 15 degrees because polyethylene melts at 121°C while polypropylene melts between 161 to 163°C.  Id.  The bicomponent fibers have a cover-core fiber or a side-by-side structure.  Id.
Polyethylene and polypropylene are polyolefins.  See Spec. dated Apr. 08, 2020 (“Spec.”) [0025].
Claim 3 requires for the filter medium of claim 2, the at least two polymer components of the bicomponent fibers are of the same type.
In Schultink, the bicomponent fibers comprise polyethylene and polypropylene.  Schultink [0072].  These polymers are of the same type, because they are both polyolefins.  
Additionally, Gulrez discloses a filter material comprising bicomponent fibers.  Gulrez [0191].  The bicomponent fibers comprise two polymer components of the same type, because they comprise a polyester core/copoylester sheath.  Id.  It would have been obvious to use the bicomponent fibers of Gulrez as the bicomponent fibers in Schultink’s middle layer 41, because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  See MPEP 2144.07.
Claim 4 requires for the filter medium of claim 1, the bicomponent fibers of the first structure have a different diameter than the continuous bicomponent fibers of the second structure.
Schultink does not disclose the diameter of the fibers in the middle tier 41 (the “first structure”), the upstream tier 40 or the downstream tier 42 (either corresponding to Id. at [0110].  Pore diameter decreases with decreasing fiber diameter.  See Gillingham [0187].  Therefore, it would have been obvious for the bicomponent fibers in the upstream tier 40 to be larger than the bicomponent fibers in the middle tier 41, with the bicomponent fibers in the middle tier 41 being larger than the bicomponent fibers in the downstream tier 42.
Claim 6 requires for the filter medium of claim 2, the bicomponent fibers of the first structure comprise staple fibers, spun-bonded non-woven filaments, or meltblown fibers.
In Schultink, it would have been obvious for the bicomponent fibers in the middle tier 41 to have a length of 0.5 to 5.0 mm, because the reference teaches that the fibers in the middle tier 41 have this length.  Schultink [0074].  Fibers with a length between 0.01 to 5 mm can be considered staple fibers.  See Dinwoodie [0029].  Therefore, it would have been obvious for the bicomponent fibers in Schultink’s middle tier 41 to be staple fibers.  
Claim 7 
In Schultink, the middle tier 41 is thermally hardened because the bicomponent fibers in this tier 41 are thermally bonded to adhere the composite filter 39 into a unitary structure.  Schultink [0012], [0071].
Claim 8 requires for the filter medium of claim 1, the first structure comprises at least 30 wt% bicomponent fibers.  Claim 16 requires for the filter medium of claim 8, the first structure comprises at least 50 wt% bicomponent fibers.
In Schultink, the middle tier 41 comprises between 20 to 50% bicomponent fibers.  Schultink [0072].
Claim 9 requires for the filter medium of claim 1, the first structure comprises an electret functionality, an antimicrobial finish and/or a coloration.
In Schultink, the middle tier 41 comprises an electret functionality because it comprises electrostatically charged split film fibers.  Schultink [0085].
Claim 10 requires for the filter medium of claim 1, the first structure has a weight per unit area of 20 to 150 g/m2.  Claim 17 requires for the filter medium of claim 10, the first structure has a weight per unit area of 40 to 80 g/m2.
In Schultink, the middle tier 41 has a weight of 70 g/m2.  Schultink [0069].
Claim 11 describes a method of producing the filter medium according to claim 1.  The method comprises the following steps.  First, producing the first structure.  Next, feeding the first structure into a spun-bonded non-woven plant.  Third, spinning the first structure with the second structure to form a fiber composite.  Finally, hardening the fiber composite.  Claim 12 requires that for the method of claim 1, the fiber composite is pressed, thermally bonded, thermally calendared and/or post treated in the step of hardening the fiber composite.  Claim 13 requires for the method of claim 11, the 
Schultink describes a method of manufacturing the composite filter 39.  Schultink [0037]–[0040].  The method first comprises laying down a filtration material onto a support to form the upstream non-prebonded tier.  Id. at [0038].  Next, the downstream non-prebonded tier is deposited onto the upstream tier.  Id. at [0039].  Finally, the tiers are bonded to form a composite filter having a unitary structure.  Id. at [0040].
In Schultink’s filter 39, the middle tier 41 is upstream of the downstream tier 42.  Schultink Fig. 3, [0113].  Additionally, it would have been obvious for the downstream tier 42 to comprise Pike’s filter media comprising spunbond fibers, for the reasons stated above.
Therefore, when manufacturing Schultink’s composite filter 39, the first tier 40 is first laid down onto a support to form an upstream non-prebonded tier.  Schultink [0038].  Next, the middle tier 41 is laid down onto the first tier to form a middle non-prebonded tier.  Id.  Then the first tier 40/middle tier 41 are fed into a spun-bonded non-woven plant so that Pike’s spunbonded filter media can be laid the middle tier.  Id.  Next, Pike’s spunbond media is spun onto one side Schultink’s middle tier 41, forming the downstream tier 42 on the middle tier 41.  Id. at Fig. 3, [0038].  Finally, the tiers 40, 41, 42 are bonded to form the composite filter 39 with a unitary structure.  Id. at [0040].  The bonding process is a thermal bonding process because the bicomponent fibers so that the tiers adhere to one another.  Id. at [0071].  This processes involves hardening the composite filter 39 (or it would have been obvious for hardening to occur), because the bicomponent fibers are re-hardened after they cool.  See 
Claim 14 describes a filter element.  The filter element comprises the filter medium of claim 1.  The filter medium comprises a pleated form.  The filter element is for a filter cassette.
Note that the limitation indicating that the filter element is “for a filter cassette” fails to patentably distinguish over the prior art because it describes the manner in which the claimed apparatus is intended to be used, rather than its structure.  See MPEP 2114(II).
Schultink teaches that its composite filter 39 can be pleated.  Schultink [0126].  The reference further teaches that the filter 39 is used to remove solid particles from air.  Id. at [0001].
The reference fails to teach the composite filter 39 being used in a filter element.
However, Castro discloses an air filter element comprising a filter media 5 supported by a frame 12.  Castro Fig. 7, [0041].  The filter element configuration is beneficial because the frame 12 supports the filter media 5.  Id.  It would have been obvious to provide Schultink’s composite filter 39 in Castro’s frame 12 in order to support the filter 39.
Claim 15 describes a method of using the filter of claim 14 as a particle filter for filtration of air.  
Schultink’s composite filter 39, when used in Castro’s frame 12 would be used for this purpose because Schultink’s filter 39 is used to filter air.  Schultink [0001].
Response to Arguments
Claim Objections
The Examiner withdraws the objection to claim 13, in light of the amendments.
35 U.S.C. 112(b) Rejections
The Examiner withdraws the 35 U.S.C. 112(b) rejections of claims 3 and 4, in light of the amendments.
35 U.S.C. 103 Rejections
The Examiner maintains that the claims are unpatentable for the reasons stated above.
The Applicant argues that Schultink’s unitary composite filter 39 is not a “single-layer fiber composite” as required by claim 1.  See Applicant Rem. dated Dec. 09, 2021 (“Applicant Rem.”) 7.  Rather, the Applicant argues that Schultink’s composite filter 39 comprises multiple layers that are bonded together, not that such bonds form a single-layer fiber composite as claimed.  Id.  
The Examiner respectfully disagrees.  Schultink’s composite filter 39 is a single layer fiber composite, because it has a “unitary stratified structure.”  The filter 39 does not contain separate layers that are bonded together.  Rather, Schultink’s filter material comprises “tiers” that are stacked onto one another before the structure is bonded together for form the unitary composite filter 39.  See Schultink [0003].  The reference distinguishes the “tiers” from “layers.”  It states that at “tier” is a band formed from non-prebonded filter material formed into a stratum of the unitary stratified structure.  Id.  However, a “layer” is a separately preboned, self-supporting web of filter material.
The structure of Schultink’s unitary composite filter 39 is essentially identical to the single-layer fiber composite describes in the Applicant’s specification.  The disclosure describes the non-woven as being a “single layer, in which all of the fibers are bound to one another.”  Spec. [0012].  The non-woven comprises two structures, Id. at [0013].  During manufacturing, the first structure is formed, then the second structure is spun onto the second structure, and finally the structure is hardened, through a process such as thermal bonding, to form the composite.  Id. at [0028]–[0031].  This is essentially the same process as in Schultink.  In the reference, one tier is laid down to form an upstream non-prebonded tier.  Schultink [0038].  Then a downstream non-prebonded tier is deposited onto the upstream tier.  Id. at [0039].  Finally, the tiers are bonded together to form a composite filter having a unitary stratified structure.  Id. at [0040].  The bonding step can include thermal bonding.  Id. at [0071].  
Therefore, Schultink’s unitary composite filter 39 is a single-layer fiber composite.
The Applicant also argues that Schultink fails to teach that the composite filter 39 has a first and second structure, where the “first structure is spun with the second structure” as required by claim 1.  See Applicant Rem. 7.
The Examiner respectfully disagrees.  The Applicant’s disclosure teaches that, during manufacturing, the first structure is produced, and then the second structure is spun onto one or both sides of the first structure.  Spec. [0028], [0031].  Likewise, Schultink states that the upstream non-prebonded tier is laid down.  Schultink [0038].  Then a downstream tier is deposited (i.e., spun) onto the upstream tier.  Id
The Applicant fails to make substantive arguments with respect to the dependent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776